 

 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 1 of 7

iN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

UNITED STATES OF AMERICA, *
«
Vv. * Crim. No. PJM 09-468-8
*
NATHANIEL CHRISTOPHER FORD, +*
*
Defendant. *
MEMORANDUM OPINION

 

On February 26, 2010, Nathaniel Christopher Ford pled guilty to violating 21 U.S.C. § 846
for conspiring to distribute and possess with the intent to distribute five kilograms or more of
powder cocaine and fifty grams or more of cocaine base, commonly referred to as crack. ECF No.
187. He was one of a dozen individuals indicted along with lead defendant, Mathew Estep, Jr, Ford
sold the drugs Estep supplied in St. Mary’s County and Charles County, Maryland. See ECF No.
187-1. Law enforcement presented video surveillance of at least four sales Ford made to
confidential sources. /d. The offense did not involve a weapon.

On May 25, 2010, the Court sentenced Ford to 210 months imprisonment — the low end of

the applicable guidelines range - and five years of supervised release. ECF No. 260.' At the time

 

- ' The United States Probation Office prepared a Presentence Investigation Report (“PSR”) in anticipation of Ford’s
sentencing. See PSR (undocketed), Based on the quantity of drugs involved, the PSR determined that Ford’s base
offense level was 32 pursuant to U.S.S.G. § 2D1.1(a)(3). See PSR ¢ 19. Based on his three prior felony convictions
for passession with intent to distribute cocaine, the PSR determined that, pursuant to U.S.S.G. § 4B1.1(b)(A), Ford
was a career offender and subject to a five-point increase to his offense level. fd. ¢ 25. The PSR indicates that Ford
was eligible for a three-level reduction for acceptance of responsibility. /d. §] 26-27. Thus, the PSR determined that
his applicable offense level was 34. /d. 7 28. This would have resulted in a guidelines range of 262 to 327 months
imprisonment, /d, at p. 20. However, at sentencing, the Government made a motion pursuant to U.S.8.G. § 35K1.1,
requesting that the Court reduce Mr. Ford's offense level by two levels. As a result, with a final offense level of 32
and a criminal history category of VI, Ford faced a guidelines range of 210 to 262 months imprisonment. ECF No.
261,
 

 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 2 of 7

of sentencing, the statutory term of imprisonment was ten years to life, pursuant to 21 U.S.C. §
841(b)(1)(A)(iii). See Presentence Investigation Report (“PSR”) 4 59 (undocketed).

On April 12, 2020, in the midst of the COVID-19 public health emergency,” Ford filed the |
present Motion for Imposition of a Reduced Sentence Pursuant to Section 404 of the First Step
Act. ECF No. 634. He seeks a reduction of his sentence to time-served, the equivalent of a-
reduction of his sentence to approximately 143 months imprisonment after accounting for good-
time credit. See id. at 2. The Government filed a response in Opposition on April 24, 2020. ECF
No. 636. Ford filed his Reply on April 26, 2020. ECF No. 638.

For the reasons set forth below, the Court GRANTS the Motion and will reduce Ford’s
sentence from 210 months imprisonment to time-served plus three (3) days.

1.

In an attempt to reduce the inequality in mandatory minimum sentences between drug
trafficking offenses involving crack cocaine and powder cocaine, Congress passed the Fair
Sentencing Act of 2010, Pub. L. No. 111-220, 124 Stat. 2372 (“FSA”). See United States v.
Gravatt, 953 F.3d 258, 260 (4th Cir. Mar. 23, 2020); United States v. Mack, Cr. No. PJM 09-
00247, 2019 WL 7037961 * 2 (D. Md. Dec. 20, 2019). The First Step Act, Pub. L. No. 115-391,
132 Stat. 5194 (2018), then allowed Courts, “on motion of the defendant... [to] impose a reduced
sentence” for a criminal defendant (1) who was convicted of a “covered offense,” /.e., a “violation
of a Federal criminal statute, the statutory penalties for which were modified by section 2 or 3 of

the [FSA]”; (2) if the offense was committed before August 3, 2010; and (3) if the defendant did -

 

? See, e.g., United States v. Glover, Cr. No. JKB-08-0382, 2020 WL 1849763 * 2 (D. Md. Apr. 13, 2020) (“The Court’s
attention is particularly focused by the circumstance of the COV1D-19 virus being present in federal Bureau of Prisons
(BOP) facilities, which makes consideration of the Defendant’s request urgent”), United States v. Collins, Cr. No.
CCB-10-336, 2020 WL 1506176 * 1 (Mar. 30, 2020).
 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 3 of 7

not already receive a reduction under the FSA or the First Step Act. United States v. Robinson, Cr.
No. PJM-02-0227, 2019 WL 3867042 *2 (D. Md. Aug. 15, 2019).

There is no question that Ford’s offense was committed before August 3, 2010 and he has
not received a reduction under the FSA or the First Step Act. Whether his is a “covered offense”
is the threshold question. See Gravatt, 953 F.3d at 260.

In Wirsing, the Fourth Circuit held that “[a]]] defendants who are serving sentences for
violations of 21 U.S.C. § 841(b)(1)(A)Gii) and (B)(iii), and who are not excluded pursuant to the
expressed limitations in Section 404(c) of the First Step Act, are eligible to move for relief under
that Act.” United States v. Wirsing, 943 F.3d 175, 186 (4" Cir. 2019). Recently building on this
ruling, the Fourth Circuit held in Gravatt that a conspiracy involving “the distribution of 50 or
more grams of crack cocaine, which is a ‘covered offense’ under the Act because the penalties for
it were modified by the Fair Sentencing Act, remains a covered offense if the conspiracy also
charges distribution of powder cocaine, the penalties for which were not modified.” Gravatt, 953
F.3d at 259; see also United States v. Byers, 801 Fed.Appx. 134, 135 (Mem) (4" Cir. 2020).

Accordingly, even though Ford’s offense involved substantially more powder cocaine than
crack cocaine, because his sentence was imposed pursuant to 21 U.S.C. § 841(b)(1)(A) (iit), he is
clearly eligible for relief under the First Step Act. Gravatt, 953 F.3d 258; see also United States v.
Collins, Cr. No. CCB-10-336, 2020 WL 1506176 * 1 (D. Md. Mar. 30, 2020); United States v.

Turner, No. 09-018, 2020 WL 1917833 (W.D. Va. Apr. 20, 2020).
 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 4 of 7

II.

Eligibility, of course, does not automatically lead to a sentence reduction. Rather, it entitles
a defendant to a substantive review of his motion on the merits. See Gravatt, 953 F.3d at 264. In
determining whether the Court, acting in its discretion under Sections 404(b) and 404(c) of the
First Step Act, should reduce Ford’s sentence, the factors set forth in 18 U.S.C. § 3553(a) must be
considered. /d.; see, e.g., United States v. Logan, Cr. No. CCB-10-0203, 2019 WL 3391618 *I (D.
Md. July 26, 2019), Those factors include (1) “the nature and circumstances of the offense;” (2)
“the history and characteristics of the defendant;” (3) “the need for the sentence imposed:” and (4)
“the need to avoid unwarranted sentence disparities among defendants with similar records who
have been found guilty of similar conduct.” 18 U.S.C. § 3553(a). The Court may also take into
account Ford's post-conviction behavior. See Logan at *1; Rebinson at *5. |

The Government submits that the Court should deny Ford relief based on his prolonged
history of criminal activity. See 18 U.S.C. § 3553(a)(1). It urges the Court to give considerable
weight to Ford’s three prior cocaine distribution convictions, which resulted in his classification
as a career offender. See PSR § 25. Noting that he “graduated” to larger quantities of cocaine over
the years, the Government argues that Ford’s prior sentences failed to deter sustained criminal
conduct on his part and that he, therefore, presents a continuous potential for harm to the
community. ECF No. 636, p. 9. The Government suggests that his current sentence of 210 months
properly reflects the seriousness of the offense, affords adequate deterrence, and sufficiently
protects the public from further crimes. See 18 U.S.C. § 3553(a)(2).

Ford counters that his offense was nonviolent in nature and that it did not involve a firearm.
He explains that he was only a “subordinate” in the scheme, operating at the direction of the

conspiracy’s ringleader, Estep. See PSR § 12. In the instant offense, he says, he sold drugs in
Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 5 of 7

relatively small quantities, supplying drugs to confidential sources in amounts ranging from
approximately 3 to 55 grams and authorities found only 19 grams within his home. See PSR {ff 10,
13. While hardly de minimis, such amounts are notably less than the more than 5 kilograms of
drugs he was deemed responsible for as part of the overall trafficking conspiracy. See PSR 14.

. Ford asks the Court to particularly concentrate on avoiding unwarranted sentencing
disparities. See 18 U.S.C. § 3553(a)(6). Even if released today, he explains, his sentence would
still be greater than that of the conspiracy’s organizer, Estep, who was released nearly two years
ago after serving a 134-month sentence. See ECF Nos. 576, 610. Estep received deliveries of
kilogram quantities of cocaine from Georgia whereupon he would direct his co-conspirators,
including Ford, to pick up sub-portions of the drugs for distribution. ECF No. 229-1. Further, Ford
explains, Estep pled guilty to money laundering and running an illegal gambling business in
addition to leading the drug conspiracy. ECF No. 229. Ford did none of that, he says. More
generally, Ford asserts, if he were sentenced today, he would no longer qualify as a career offender,
and even if he did, that courts routinely vary below the career-offender guidelines.

Ford also claims that his record while incarcerated indicates that he is likely to succeed
during his term of supervised release. He explains that his present sentence is the longest term of
imprisonment he has faced and that he is now remorseful, a changed man. See PSR pp. 6-9; ECF
No. 634-5. Indeed, it appears he has incurred only two disciplinary infractions, dating from 2017
‘and 2010, such that the Bureau of Prisons classifies him at a “low” level of security. ECF No. 634-
1. Ford also flags his steady employment as a prison barber, an occupation he plans to continue
post-release, and explains that he has family prepared to house him. /d.

| The Government does not dispute the substantial disparity between Ford’s punishment and

that of his co-conspirator, Estep. Nor does it refute that, if sentenced today, Ford would unlikely
 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 6 of 7

be subject 10 career-offender enhancements. It also does not disagree with Ford’s essentially
positive characterization of his time in the Bureau of Prisons and that he has a solid release plan.
As with other defendants whom the Court has found warranted sentence reductions, Ford has
incurred few disciplinary violations and has eared “good to outstanding work evaluations” while
in prison. ECF No. 634-1; see Watts at *4; Robinson at *6.

Despite the fact that Ford’s criminal history and the conduct leading to the instant charges
against him are troublesome, after taking into account the specifics of Ford’s most current conduct:
the fact that the offense of which he was convicted was nonviolent; that it did not involve a firearm,
the substantial disparities between Ford and his co-defendant Estep; and Ford’s mainly positive
post-sentence behavior, the Court believes that Ford’s nearly twelve years in prison provide
sufficient deterrence against further criminal behavior on his part and otherwise accomplish the
objectives of sentencing set forth in 18 U.S.C. § 3553(a). The Court also acknowledges the purpose
of the FSA and the First Step Act to reduce the discrepancy between the treatment of crack cocaine
and powder cocaine offenses. Although Ford was charged with conspiring to distributing both
drugs, the Fourth Circuit has determined that Congress did not intend to exclude defendants who
committed such criminal acts from benefitting from the remedial goals of the First Step Act.
Gravatt, 953 F.3d at 264.

Additionally, the Court again acknowledges the public health concern associated with the
COVID-19 virus being present in federal prisons, which, while not in itself dispositive, is at least
worthy of note. As of the date of the Opinion, the prison where Ford is incarcerated, FMC Devens,

reports twenty-four confirmed case of COVID-19.
 

Case 8:09-cr-00468-PJM Document 644 Filed 05/29/20 Page 7 of 7

For the foregoing reasons, the Court GRANTS Ford’s Motion for Imposition of a Reduced
Sentence Pursuant to Section 404 of the First Step Act and reduces his sentence to time-served
plus three (3) days.

A separate Order will ISSUE.

an

ery R J. MESSITTE
UNITED STATES DISTRICT JUDGE

 

May 29, 2020
